Because I believe that the issuing magistrate had a substantial basis for concluding that probable cause existed, and because I believe that the officers executing the authorized search warrant had a proper good faith reliance upon its authority, I respectfully dissent.
Where police act in good faith upon the magistrate's approval of a search warrant, no suppression is warranted.  United States v. Leon
(1984), 468 U.S. 897, 922.  The good faith exception is not available though where the affidavit was "so lacking in indicia of probable cause as to render official belief in its existence entirely unreasonable."Id.  at 923.
I believe that the officers in the instant case relied in good faith upon the probable cause determination made by the magistrate issuing the search warrant. I cannot say that officers were unreasonable to rely on the affidavit in this case, when it so closely mirrors the affidavit this Court approved in State v. Hamilton (Feb. 21, 2001), Medina App. No. 3098-M.  I would affirm the actions of the officers pursuant to the good faith reliance on a signed warrant exception set forth in Leon. Accordingly, I respectfully dissent.